Per Curiam.
— This cause having been submitted to the Court at a former term thereof upon the transcript of the record of the judgment aforesaid, and argument of counsel for the respective parties, and' the record having-been seen and inspected, and the Court being now advised of its judgment to be given in the promises, i± seems to the Court that there is no error in the said judgment; it is, therefore, considered, ordered and adjudged' by'the Court that the said judgment of the Circuit Court be, and the same is hereby, affirmed.
Browne, C. J., Taylor,; Whitfield and West, J. J., concur.
Ellis, J., being disqualified, did not participate.